﻿We congratulate you, Sir, on your election to
preside over the General Assembly at this session and
wish you every success in fulfilling your mandate. Our
appreciation also goes to Mr. Harri Holkeri for his
work at the last session.
We wish to convey to our Secretary-General,
Mr. Kofi Annan, our sincerest congratulations on his
unanimous re-election for a second term as leader of
this Organization in a broad acknowledgement of his
abilities, leadership and firm resolve to promote the
purposes and principles of the Charter, which have
been rightly recognized with the awarding to him and
the United Nations of the Nobel Peace Prize.
The delegation of El Salvador believes that the
deplorable and irrational terrorist attacks on the people
and Government of the United States, which we
repudiated and condemned at the time and do so again
in this forum, have made it plain that terrorism in all its
forms and manifestations is a grave threat to peace,
freedom and democracy. Given the special nature of
that scourge, it is essential that we unite our wills and
pool our efforts to combat and eradicate it.
These acts of terrorism have affected us all
directly, because they represent an assault on
civilization, which is based on the values and
principles embodied in the Charter of the Organization.
Indeed, such acts affect not only international peace
and security, but also the growth and development of
our economies. In view of all this, the countries
represented here should not allow minority groups to
crush our peoples’ democratic spirit or to sow
permanent uncertainty and fear by means of violence
and threats directed against the most fundamental
principles of human coexistence.
It is precisely the norms of human coexistence
that underpin and sustain peace, freedom and
development for humanity, regardless of ideology,
culture, race or religion. We concur with many
delegations that the struggle against terrorism should
4

not be considered, much less interpreted, as a struggle
among civilizations or nations.
Pursuant to the decisions taken by the
international community, the Government of El
Salvador is taking the proper steps to fulfil the
provisions articulated in the pertinent resolutions of the
Security Council and the General Assembly and other
measures decided upon at the regional and continental
level. It is appropriate to mention that at the Central
American level, the Security Commission has adopted
an ambitious programme of action so that we can work
together to combat terrorism.
With respect to our national situation, on a
number of occasions we have reiterated the
commitment and political resolve of the Government of
El Salvador to tackle effectively the challenges of
building sustainable human development. We have
made much progress in the last decade.
However, as everyone knows, this year began
with serious natural disasters. The two earthquakes in
January and February shook the very foundations of
Salvadoran society, since 25 per cent of the population
was affected, and losses amounted to 13 per cent of the
gross domestic product. The devastating effects of the
earthquakes extended into the economic and social
spheres, obliging us to implement an emergency
programme, which meant changing and adapting the
Government’s plan to match the new priorities,
redirecting the State’s limited financial resources to
reconstruction. This was compounded by an
unprecedented drop in international coffee prices, our
major export commodity. We also suffered a
widespread drought, affecting agricultural production,
which is the unpinning of our economy.
Thus we believe that it is essential to reiterate our
special recognition of and gratitude to all the countries
and international organizations that provided us with
valuable assistance during these natural disasters. I
wish to thank in particular the World Food Programme
for its effective work in relieving the food-supply
problems of large sectors of the population affected by
the drought.
It is of the utmost importance to the Government
of El Salvador to refer on this occasion to something
that has marked a turning point in the history of our
nation and which, at the same time, represents a
success for United Nations peacekeeping operations:
the first multidisciplinary mission to resolve an internal
conflict, as was the case in El Salvador.
I wish to highlight, with great satisfaction, that 16
January 2002 will mark 10 years since the historic
signing of the El Salvador Peace Agreements, which
formally ended the armed conflict that had wreaked
havoc in our society for 12 years. The Secretary-
General participated actively and played an important
role as intermediary in the process of negotiation and
in the verification of the parties’ compliance with all
the commitments they had undertaken.
Since that date, we have engaged in a process that
we can divide into two phases — first, the transition
from war to peace, and second, the transition from
peace to democracy. During the process we have made
great efforts to fulfil the commitments of the
Agreements in order to achieve peace, democracy,
respect for and protection of human rights, national
reconciliation and reunification of Salvadoran society,
and we have achieved qualitative changes in these
areas.
The Government of El Salvador, as a signatory
party deeply interested in faithful observance of the
Agreements, has been gratified to see the success
achieved in executing these undertakings, putting into
practice a constructive policy that has enabled us to
deal with sensitive and complex issues. The members
of the international community, especially the donor
countries and the United Nations, can attest to this.
In fulfilling the Peace Agreements, all
Salvadorans shouldered the obligations with the
seriousness and responsibility that were required,
mindful of the solemn significance and the implications
of such fulfilment for the aspirations and expectations
that the Agreement outlined, both domestic and vis-à-
vis the international community. This is why we are
very pleased that in fulfilling our obligations we have
not betrayed the trust of those that showed us solidarity
and supported us throughout the process.
Now more than ever, new possibilities are
opening up for all sectors of the country — with a
vision of being a nation — to face the future with a
sense of shared responsibility, and for us to undertake
the new challenges involved in continuing to bolster
democracy and promoting economic and social
development. Consequently, we are committed to the
process of modernizing and strengthening democratic
institutions in conformity with the strategy of
5

sustainable development, whose focus and destiny are
to improve the quality of life of each and every
Salvadoran.
In a globalized and interdependent world, any
situation that affects the economy of the industrialized
countries and those with emerging economies has a
significant impact on the conditions in the remainder of
the countries of the international community. The trend
towards a slowdown in these economies becomes
disquieting for our countries because of its adverse
effects on fostering economic progress and maintaining
social stability.
In this regard, it is essential to pay attention to the
problems besetting the international economic order
and prevent them from spreading and becoming causes
that generate fresh conflict, especially in the
developing countries. For this reason, we hope that the
outcome of the meeting of the World Trade
Organization in Doha will be beneficial for the
developing countries.
It is appropriate to note that during the
participation of the President of El Salvador, Francisco
Flores, in the Group of Eight Summit in Genoa, Italy,
on 10 June, he voiced the anxiety and concerns that we
feel about the serious problems that exist and stated our
aspirations as developing countries to promote the
progress of our peoples. On that occasion, President
Flores noted that we do not want handouts or
concessions based on paternalistic approaches. We
want to become partners in development and achieve
mutual benefits so that we have the opportunity to
gradually improve our conditions and have better
access to and derive greater benefit from international
markets.
In El Salvador, we have put into practice a
number of measures concerning the free market and
promotion of foreign investment. They have led to
internationally recognized economic openness, which
in practice has included a process of privatization,
especially in the communications, energy and finance
sectors and in the area of social security, enhancing our
potential for growth and development.
At the beginning of this year, as part of a gradual
process that will lead finally to the elimination of the
national currency, the Government of El Salvador
enacted the Monetary Integration Act, establishing the
dollar as the unit of account in the financial system.
This will facilitate our trading and financial integration
and further improve conditions for national and foreign
investment and access to international financial
sources.
In the area of trade, in addition to having a free-
trade relationship with our fraternal Central American
countries, we have extended our ties with Mexico, the
Dominican Republic and Chile, establishing free-trade
treaties with them, while others are in the process of
being negotiated with Panama and Canada.
At the same time, we are making an effort to
strengthen the process of the Central American
Integration System (SICA), where we have taken
significant steps, including customs activities and a
regional proposal to modernize and transform Central
America. The proposal’s strategic projects for
development were presented this year to the
Consultative Group in Madrid. The implementation of
the Puebla-Panama Plan, in which Central America is
partnered with Mexico for its development, is part of
these efforts.
In general, we can say that, given the trend
towards globalization, which marks modern
international relations, and despite the difficulties and
complexities involved, our country is doing its utmost
to take advantage of the phenomenon. In this regard,
the least that we can hope is that there will be good
will and political resolve on the part of the developed
countries to grant us solidarity and support to enable us
to become effectively incorporated in the process.
In view of the importance of the commitment
assumed by the heads of State and Government in the
Millennium Declaration of the United Nations, we note
that the International Conference on Financing for
Development, to be held in Mexico, and the World
Summit on Sustainable Development will provide
opportunities to demonstrate the solidarity and
cooperation of the international community,
particularly on the part of the developed countries, by
the adoption of appropriate measures conducive to
achieving fair and equitable development, especially in
the developing countries.
With respect to other sensitive issues for the
international community, the Government of El
Salvador views with concern the continuation or
worsening of certain problems that, if not resolved,
will be a threat to international peace and security.
These include the ongoing conflict in the Middle East,
which is a source of great concern, especially because
6

during the past year we have seen unremitting violence,
leading to the irreparable loss of human life and
material and economic damage in the region, and to a
constant increase in the suffering of the Israeli and
Palestinian peoples.
In that context, the Government of El Salvador
reiterates its support for all efforts and measures aimed
at achieving a negotiated political solution that takes
into account the interests of the parties directly
involved, in order to achieve a firm and lasting peace.
The State of Israel’s right to exist and to live within
secure borders, as well as the inalienable right of the
Palestinian people to self-determination and to
establish its own State, are basic preconditions for
achieving peace, which will enable the leaders of the
region to devote themselves to promoting the progress
and well-being of their peoples.
The extraordinary situation of the Republic of
China in Taiwan is a case that the international
community should examine, particularly in the light of
the most recent changes in the international system.
Regarding the strengthening of the world
Organization, it is important that this opportunity not
be lost to address an item of priority interest for all
Member States: Security Council reform. In this
regard, we must emphasize the commitments contained
in the Millennium Declaration so that this reform can
be carried out. In that regard, we urge the Open-ended
Working Group established for this purpose to redouble
its efforts so that those commitments will be fulfilled
and so that we can achieve, on the basis of flexible
positions, a general agreement on the issue.
Finally, given the complex and uncertain
international situation, we urge all Governments,
groups and sectors of civil society to reflect on the
imperative importance of working together in a spirit
of human solidarity that will enable us to overcome all
differences that separate us in order to achieve great
global objectives that could not be achieved on an
individual basis, with a view to attaining the spiritual
and physical peace to which all nations aspire.




